Citation Nr: 0637572	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  00-24 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for an 
anxiety disorder with night terrors.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1988 to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision, the veteran's disability rating was 
increased from 0 percent to 10 percent.

The Board notes that in August 2001 the veteran was scheduled 
for a videoconference hearing with the undersigned.  At the 
scheduled hearing time, his accredited service representative 
indicated that the veteran was incarcerated and would be 
released the next day and she did not know if he wished to 
reschedule his requested hearing.  The veteran's hearing was 
not postponed because his wife said she would appear at the 
scheduled hearing, but she failed to show.  Thereafter, 
efforts were made through the veteran's representative to 
contact him and ascertain his desire concerning a hearing; 
however, after advising him in September 2001 to notify the 
VA and his service representative of his change of address, 
efforts to locate him were futile.  In a March 2004 letter to 
the veteran, mailed to his last known address, the Board 
requested that he clarify whether he wanted to attend a 
hearing before a Veterans Law Judge.  The veteran did not 
respond to the Board's letter.  As such, the Board believes 
all due process requirements were met with regard to his 
hearing request.

The veteran's claim was previously before the Board and 
remanded in May 2004.  Since all necessary evidentiary and 
procedural development has been completed, the veteran's 
claim is properly before the Board at this time.


FINDING OF FACT

Anxiety disorder with night terrors is manifested by sleep 
disturbance and night hallucinations, with a Global 
Assessment of Functioning (GAF) score of 65 and above.
CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for 
anxiety disorder with night terrors have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.130, Diagnostic Code 9400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Notice was provided to the veteran in May 2004 and such 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  That letter informed the veteran 
of the evidence required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to VA.  Subsequent process was 
accomplished, and the RO issued a supplemental statement of 
the case in November 2005.

In this case, all identified medical and evidentiary records 
relevant to the issue on appeal have been requested or 
obtained.  Subsequent to the May 2004 Board remand, the 
veteran provided release forms for three different medical 
providers or facilities.  The records from all of these 
facilities have been obtained and associated with the claims 
file.  Therefore, there are no outstanding records to obtain.  
The available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for an increased rating is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.


II.  Decision

The veteran asserts that the service-connected anxiety 
disorder with night terrors is worse than the current 10 
percent evaluation contemplates.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The service-connected anxiety disorder with night terrors is 
evaluated under Diagnostic Code 9400.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9400, the criteria 
and evaluations are as follows:

Occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication - 10 
percent.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) - 30 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Based on the record, the Board finds a lack of evidence to 
demonstrate that the veteran's disability warrants an 
increase to a 30 percent evaluation.  The Board is aware that 
the symptoms listed under the 30 percent evaluation are 
examples of the type and degree of symptoms for that 
evaluation and that the veteran need not demonstrate those 
exact symptoms to warrant a 30 percent evaluation.  See 
Mauerhan, supra.  However, the type of symptoms associated 
with a 30 percent disability evaluation are, with one 
exception, not associated with the veteran's service-
connected anxiety disorder with night terrors.

The evidence of record has essentially shown that, while the 
veteran complains of sleep disturbance, it has little or no 
impact on his work and social relationships.  Any impairment 
of these relationships is mostly due to other circumstances, 
not related to his service-connected disability.

Specifically, the evidence of record shows that during his 
August 1999 VA examination, the veteran reported night 
terrors approximately every ten days.  Otherwise, he 
demonstrated no symptoms associated with a 30 percent 
disability evaluation.  He showed no psychosis, mood swings, 
or homicidal ideation.  The veteran's speech was goal 
directed, and he was dressed appropriately.  He reported no 
delusions or hallucinations.  His memory was not impaired, 
and his affect and mood were appropriate.  The veteran was 
alert and oriented, and his cognitive functioning was intact.  
Judgment and insight were not impaired.  Finally, the 
examiner diagnosed anxiety disorder with night terrors and 
assigned a GAF score of 65.  Therefore, the only symptom of 
any mental disorder demonstrated by the veteran during this 
examination was sleep impairment.

The subsequent March 2003 VA examination report shows the 
veteran complained of not getting enough sleep, although he 
regularly got five hours with medication.  He described 
hallucinations associated with his night terrors.  The 
examiner indicated that the veteran exaggerated his 
difficulty and was narcissistic.  He stated that three times 
a week, he would not mind being dead and that he attempted 
suicide in 2001.  The diagnoses were generalized anxiety 
disorder with night terror and a personality disorder with 
histrionic, immature, and narcissistic features.  The 
examiner assigned a current GAF score of 50, based on the 
veteran's statement that he would not mind being dead three 
days a week.  Otherwise, his GAF score was 65 because he had 
some difficulty occupationally making poor decisions, which 
was due to his narcissistic personality trait.  He continued 
to have symptoms of night terrors, but they occurred for 
about thirty seconds, two or three times per week.  They were 
of considerably less intensity when compared to the 
description in his chart.  The veteran described few symptoms 
currently of generalized anxiety.  His medication seemed to 
keep this under better control than the night terrors.  His 
histrionic trait intensified his experience of night terrors.

Private hospitalization records dated in May 2001 show the 
veteran was admitted due to increased anxiety, depression, 
and threatening to hurt himself.  This was related to his 
preoccupation with a physician he believed sexually harassed 
his wife three years ago.  The veteran was hospitalized for 
one week.  His admission diagnosis was psychotic disorder, 
not otherwise specified.  His discharge diagnosis was a 
history of bipolar mood disorder with psychotic features and 
delusional disorder, paranoid type.  At no time during this 
hospitalization did the veteran complain of night terrors.  
These were not addressed by the medical providers.  Nor was 
the veteran at any time during this hospitalization diagnosed 
with anxiety disorder.  His symptoms and diagnoses were never 
shown to be related to his service-connected disability.  
Instead, the veteran attributed his symptoms to his 
preoccupation with the physician he believed harassed his 
wife.  Nevertheless, the veteran's GAF score upon admission 
was 60 and upon discharge was 70.  In the past year, the 
highest GAF score was 80.  Therefore, the Board finds that it 
may not attribute this hospitalization to the veteran's 
service-connected disability since it was not shown that any 
symptoms or diagnoses contained in this medical evidence is 
attributable to his anxiety disorder with night terrors.

The remaining private medical evidence describes treatment 
dated from April 2002 to September 2003 showing the veteran 
continued to receive prescriptions for sleep medication.

Finally, December 2003 and January 2004 private treatment 
records show the veteran's night terrors were currently well-
controlled.

Based on this evidence, and as stated above, the Board finds 
that there is a lack of evidence to show that the veteran's 
service-connected anxiety disorder with night terrors 
warrants an increase to a 30 percent disability evaluation.  
Essentially, the only symptom the veteran has demonstrated 
that is associated with a 30 percent evaluation is sleep 
impairment.  Even that symptom was shown to be well-
controlled on medication in December 2003 and January 2004 
private records.  In addition, the March 2003 VA examiner 
noted that the veteran exaggerated his symptoms and indicated 
that with medication, he regularly got five or six hours of 
sleep.

While the veteran indicated that he held numerous jobs since 
his discharge from service, he stated in March 2003 that he 
left his jobs when he found out that other people made more 
money than he did.  There is no indication that his changing 
employment was related to his service-connected disability, 
and the March 2003 VA examiner related it specifically to his 
non-service-connected narcissistic personality trait.

In addition, while the veteran and his wife have indicated 
that his symptoms included night terrors at least five days a 
week, violence, suicidal ideation, anger, and irritability, 
there is no medical evidence to show that these symptoms, 
with the exception of the sleep disturbance, are due to his 
service-connected disability.  While the Board respects the 
veteran's and his wife's right to offer their description of 
the veteran's symptoms, when it conflicts with the symptoms 
repeatedly reported by the veteran while he was examined, the 
Board must afford more weight to this professionally 
documented evidence.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM- IV).  A GAF score of 51 to 60 is defined as denoting 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is defined as denoting some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF score of 71 to 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentration after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The lowest GAF score assigned to the veteran during the 
appeal period was 60 at the time of his admission to the 
hospital in May 2001.  However, as already discussed above, 
this hospitalization was not shown to be attributable to his 
service-connected disability.  Therefore, the lowest score 
assigned to his service-connected disability was a GAF score 
of 65.  The Board finds that this assigned score corresponds 
to the symptoms reported by the veteran and those associated 
with a 10 percent disability evaluation.  Therefore, the 
assigned score of 65 does not provide evidence with which the 
Board may award an increased rating, particularly in light of 
the March 2003 VA examination report, showing the veteran's 
GAF score of 65 was attributable to unrelated symptoms 
associated with his personality disorder.  Based on this and 
all of the evidence of record, the Board finds that an 
increased rating is not warranted.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted he warrants an 
evaluation in excess of 10 percent, the Board finds that the 
evidence does not support his contentions, for the reasons 
stated above.  The Board is responsible for weighing all of 
the evidence and finds that the preponderance of it is 
against an evaluation in excess of 10 percent for anxiety 
disorder with night terrors.  Gilbert, 1 Vet. App. at 55.

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2006) is in order for the service-connected 
anxiety disorder with night terrors.  The RO has not 
addressed this issue.

The Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Thus, with this in mind, 
the Board finds that the veteran's symptoms that warrant the 
10 percent evaluation for anxiety disorder with night terrors 
are clearly contemplated in the Schedule and that the 
veteran's service-connected disability is not exceptional nor 
unusual such as to preclude the use of the regular rating 
criteria.  Regarding the standard of causing marked 
interference with employment, as stated above, the veteran 
indicated that he had left jobs, but it had been based on 
finding out that other employees made more money than he did.  
Therefore, there is a lack of evidence showing that anxiety 
disorder with night terrors caused marked interference with 
employment.  Regardless, the Board finds that any employment 
impairment is contemplated by the 10 percent evaluation.  
Finally, the veteran has not been hospitalized for his 
service-connected disorder throughout the appeal period.  As 
noted above, the veteran was hospitalized for other mental 
disorders, but at no time during this hospitalization was his 
service-connected disability diagnosed or treated.  Thus, the 
Board finds that referral for an extraschedular evaluation 
for generalized anxiety disorder with night terrors is not 
warranted.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

An evaluation in excess of 10 percent for an anxiety disorder 
with night terrors is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


